Citation Nr: 1223305	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  93-01 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The Veteran served on active duty from May 1953 to March 1955. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 1992 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, that declined to reopen a claim for service connection for a neuropsychiatric condition on the basis that new and material evidence had not been received.  The Veteran timely appealed. 

In April 1993, the Board remanded the matter for additional development.  In a February 1996 decision, the Board found no new and material evidence to reopen the Veteran's claim. 

The Veteran appealed the Board's February 1996 decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in June 1997, the Court granted the Secretary of Veterans Affairs' Motion for Remand and vacated the February 1996 Board decision. 

Subsequently, the matter was returned to the Board and, after receipt of requested translations, in August 1998, the Board again concluded that new and material evidence had not been submitted and denied the Veteran's petition to reopen his claim for service connection for an acquired psychiatric disability.  The Veteran again appealed to the Court. 

In a March 1999 Order, the Court granted the Secretary of Veterans Affairs' Motion for Remand, vacated the Board's August 1998 decision, and remanded the matter to the Board for additional proceedings.  In September 1999, the Board again remanded the matter to the RO, consistent with the Court's Order. 

In an April 2000 decision, the Board concluded that the evidence submitted was not new and material, and again denied the Veteran's petition to reopen his claim for service connection for an acquired psychiatric disability.  The Veteran appealed this decision to the Court.  In a June 2001 Order, the Court granted the parties' motions for remand, vacated the April 2000 Board decision, and remanded the matter to the Board for additional proceedings consistent with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002). 

In June 2002, the Board undertook additional development of the claim pursuant to the provisions of 38 C.F.R. § 19.9 (2003).  Subsequently, the provisions of 38 C.F.R. § 19.9 were invalidated.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, in August 2003, the Board remanded the matter to the RO or VA's Appeals Management Center (AMC) in Washington, D.C., for initial consideration of the recently developed evidence and further action. 

In May 2004, August 2005, July 2006, and June 2007, the Board also remanded the matter to the RO via the AMC for additional development. 

In April 2008, the Board found new and material evidence to reopen the Veteran's claim, and remanded the reopened claim to the RO via the AMC for further development.  The Board again remanded the matter for additional development in December 2008.  In a January 2010 decision, the Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder. 

The Veteran appealed the Board's January 2010 decision to the Court.  A Joint Motion for Remand was filed by the VA General Counsel and the appellant, averring that remand was required to afford the Board the opportunity to provide an adequate statement of reasons or bases regarding (a) the credibility of lay statements submitted by the Veteran; (b) efforts to obtain medical records from Dr. Rafael L. Quinquilla; and (c) opinions rendered by Dr. Quinquilla in February 1982, Dr. Rafael M. Baez in November 1979, and Dr. Julio E. Frank in November 1982.  In an Order of August 2010, the Court vacated the Board's decision and remanded the matter, pursuant to the parties' motion.  A copy of the Court's Order in this matter is of record. 

In April 2011, the Board remanded the Veteran's case to the RO via the AMC for further development.

In April 2012, the Board requested a medical opinion, pursuant to 38 U.S.C.A. § 7109 and as set forth in a designated Veterans Health Administration (VHA) Directive, in response to the appellant's claim of entitlement to service connection for an acquired psychiatric disorder.  See 38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901 (2011).  See generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  A VHA medical opinion was subsequently rendered in May 2012.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, chronic schizophrenia had its onset during active service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, chronic schizophrenia was incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that, in accord with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (20011; see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For the reasons detailed below, the Board finds that the Veteran is entitled to service connection for chronic schizophrenia; i.e., the benefit sought on appeal is granted.  Therefore, no further discussion of the VCAA is warranted in this case as any deficiency has been rendered moot.  Additionally, as the Board is granting the claim of service connection for chronic schizophrenia, the agency of original jurisdiction will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Therefore, it is not prejudicial to the appellant for the Board to proceed to finally decide the issue discussed in this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2011) (harmless error).

The Board also notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  This is a direct service connection theory of entitlement.

Certain chronic diseases, such as psychoses, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  This is also a direct service connection theory of entitlement. 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as having back pain, a broken leg, or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions, such as the origin of psychiatric pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Veteran contends that he has a psychiatric disorder that was incurred during his active military service.

Service treatment records are not referable to complaints or diagnosis of, or treatment for, a psychiatric disorder.  When examined for separation in March 1955, a psychiatric abnormality was not noted.

Post service, during May 1955, and for approximately one year, Dr. Rafael Quinquilla treated the Veteran as a clinical outpatient for nerves, according to the physician's February 1982 note.  An undated prescription gave a diagnosis of an anxiety condition with treatment by Phenobarbital several times a day.  (The Board notes that there are no treatment records from Dr. Quinquilla during this period and the Board finds that his recollection regarding treatment of the Veteran 25 years earlier, without, any contemporaneous records, lacks credibility.)

The Veteran was hospitalized in August 1955, for treatment of abdominal pain, colicky, intermittently associated with nausea and occasional vomiting, and diagnosed with acute gastroenteritis

According to a January 1966 letter from the Superintendent of Police of Puerto Rico, the Veteran was approved for re-entry into the Police in the category of Guard.  A November 1967 letter from an Acting Superintendent of the Police of Puerto Rico indicates that the Veteran was appointed a member of the Police in February 1956 and was separated from the Police in November 1967.  

In August 1970, the Veteran told a VA examiner that he started to suffer from nervousness in service.  A September 1970 VA psychiatric examination report indicates some bizarre behavior by the Veteran and that his wife said that he talked to himself and urinated on his young daughter because she could not crying.  Objectively, the Veteran was sad and depressed-appearing with psychomotor retardation, but coherent in his thought process and there was no evidence of psychotic symtoms.  The diagnosis was schizophrenia, latent type.

A January 1972 VA psychiatric examination report indicates that the Veteran was treated at a psychiatric clinic since February 1971 for a psychotic reaction with depressive features and was unemployed for three years.  Objectively, he was noted to be carelessly dressed, tense, restless, not spontaneous, appearing sad but on occasion laughing inappropriately to himself, showing dereistic (non-realistic) and paranoid thinking, admitting auditory hallucinations, and having impaired intellectual capacity.  The diagnosis was schizophrenia, undifferentiated type.

A June 1972 private psychiatric evaluation by R.A.L., M.D., indicates that the Veteran's wife described his behaviors including insomnia, walking around the house claiming the devil was following him, being in a bad mood, aggressiveness when contradicted, walking around his home naked, and wanting to hit his wife with a machete, for the past three years.  Upon clinical evaluation, the diagnosis was schizophrenic reaction, chronic undifferentiated with deterioration, for which immediate hospitalization was advised.

Records form the Social Security Administration (SSA) indicate that, in July 1972, the Veteran was found totally disabled and unable to work due to chronic schizophrenic reaction, undifferentiated type with deterioration.

In September 1973, Dr. R.L. again evaluated the Veteran for VA aid and attendance and noted psychotic symtoms including auditory and visual hallucinations and the diagnosis was as in June 1972.   

In a June 1974 signed statement, the Veteran's father reported that, before the Veteran was inducted into service, his conduct and demeanor were apparently normal.  But, in active service, the Veteran continually cried in training, spoke about threats to himself, had personality changes, and had to be administered drugs for these issues.  After service, the Veteran occasionally made his family keep the house completely locked up for fear of outside danger, and the Veteran eventually divorced, needed psychiatric treatment from VA, and received a VA pension.

According to a June 1976 statement, R.B., M.D., a private psychiatrist, treated the Veteran since April 1975.  The Veteran said that his problems began in 1955 in the Army after serving in Korea, and he had nightmares in which he went to Korea.  (Parenthetically, the Board notes that the Veteran's service records document that he served in United States and Germany, not in Korea).  The diagnosis was schizophrenic reaction, chronic undifferentiated, with paranoid features.  

An August 1976 VA psychiatric examination report indicates that the Veteran appeared disoriented and out of contact.  His wife recounted having to take almost complete care of him, including bathing and dressing.  The diagnosis was schizophrenia, undifferentiated, with catatonic features.

In May 1977, Dr. R.B., the private psychiatrist, noted the Veteran's frequent nightmares of going to into a battlefield camp and being in danger.  Dr. R.B. concluded that the Veteran had a very severe psychosis all the result of his military service, i.e., at the time of great tension.

In a December 1977 statement, J.F., M.D., reported that the Veteran did not work since 1969 and did not tolerate the stress of military life.  Dr. J.F. said that the Veteran's mental health deteriorated until it became an actual psychosis.

In November 1979, Dr. R.B. noted the Veteran's worsening illness and suggested that the Veteran's mental problems started in 1955, i.e., after serving in Korea and being discharged, the Veteran's friends and relatives started to notice a marked change in his personality and the Veteran's behavior became bizarre.  Schizophrenia, paranoid type, was diagnosed.

Private psychiatric examinations performed by Dr. R.P.B. in June 1980 and Dr. A.de T. in July 1981 diagnosed the Veteran with paranoid type schizophrenia.

In a November 1982 statement, J.E.F., M.D., said that the Veteran dated the onset of his illness to his military service in 1953 when he was all mixed up, confused, and tearful.  The Veteran said he was unable to speak English, never went to sick calls, and only received punishments.  Paranoid type schizophrenia was diagnosed.

According to an April 1983 psychiatric examination report prepared by J.G., M.D., the Veteran attempted suicide two weeks earlier.  The diagnosis was paranoid type schizophrenia.

In a March 1984 signed statement, the Veteran's service comrade, V.A., said that the Veteran had difficulties in service.  As set forth in the May 2012 VHA report, discussed infra, 

[The Veteran's friend] said that he "looked after him...he would tell me that 'he didn't know what to do'...he was always having bad tensions and he would say...'they weren't treating him well'...he was always nervous...he told me that the platoon sergeant was mistreating him...he would say to me "Now I'm really far away, I don't know what to do.  I don't like this'.  He had been punished and he was not given a pay to go out...he would say to me, 'To do something they would take him to the hospital or so that they would give him an examination...he would say to me, 'I feel like running away, I want to leave this place, I am always being punished.  I don't speak English and I have problems with my nerves'...he cried when I said goodbye...we met again...in Germany ready to leave for Puerto Rico.  By that time he was already sick, his nerves were affected and we returned on the same ship to Puerto Rico to be discharged.  During the trip he didn't want to come out of his room...he didn't want to wear anything because he was sick.  This went on until we got to Puerto Rico...I never saw him again...later I got in touch with his father and he told me that his situation had not changed." 

(In the May 2012 VHA report, the VHA psychiatrist said that these "are non-specific symtoms that could signal development of either an anxiety disorder or an incipient schizophrenic disorder".)

In August 1986, Dr. R.B. reported that the Veteran had frequent nightmares in which he believed that he was in the Army in Germany.  The diagnosis was schizophrenia disorder, paranoid type.

In a June 1992 VA examination report, the examiner noted the finding that was made after the Veteran's discharge from service was anxiety and there was no evidence of any psychotic symtoms during that time.  Nor was the Veteran hospitalized for any psychiatric reason.  The diagnosis was schizophrenia disorder, undifferentiated type, and the examiner concluded that there was no manifestation of psychosis during active military service or for some years thereafter.

In an April 1995 private psychiatric treatment report, R.P., Jr., M.D., said that he treated the Veteran since January 1988.  The doctor noted a history of traumatic adaptation to military service and only two years of functioning as a policeman after discharge.  Paranoid schizophrenia was diagnosed.

In an April 2002 report, Dr. R.P. diagnosed the Veteran with post-traumatic stress disorder (PTSD).

In a June 2002 report, Dr. R.B. suggested that, because of the Veteran's inability to deal with language, understand orders, directions, etc., his self-esteem weakened and gradually evolved into a schizophrenic disorder that still persisted.  Dr. R.B. opined that there was no doubt that the Veteran's psychiatric disability was strongly related to his Army experience.  He disagreed with Dr. R.P.'s diagnosis of PTSD and reaffirmed his diagnosis of schizophrenic disorder. 

In a June 2006 statement, R.A.C.R., M.D., an internal medicine specialist, opined that the Veteran's current psychiatric disability was related to his military service, and noted that he was inducted in excellent health and was discharged in poor mental and emotional condition.

A June 2008 VA examiner diagnosed the Veteran with schizophrenia, chronic residual type, and opined that it was not caused by, or a result of, or aggravated by, his military service.  The VA examiner based that opinion on the absence of psychiatric complaints, findings, or treatment prior to or during military service, or within the first post-service year, and that the Veteran sought psychiatric care in 1971, 16 years after military discharge.

In March 2009, another VA examiner reviewed the Veteran's medical records and performed a clinical evaluation and diagnosed him with dementia, not otherwise specified (NOS), and schizophrenia, chronic, residual type.  The VA examiner said that the diagnoses were two separate and distinct entities unrelated to one another.  In the VA examiner's opinion, the Veteran's neuropsychiatric condition was not caused by, or a result of, any psychiatric disability that had its onset during military service, or within the first post-service year.

In November 2011, a VA examiner examined the Veteran and diagnosed him with dementia, NOS, that was first diagnosed by the March 2009 VA examiner and was unrelated to any mental disorder diagnosed before 2009.  The examiner said that the Veteran's dementia was not related to his military service and noted that he was discharged in service in 1955 and developed dementia 50 years later.  

But, in a December 2011 signed statement, N.A.O.V., M.D., evidently a general practitioner, said that the Veteran presented with symtoms of restlessness, anxiety, intraquility, poor sleep, and visual and auditory hallucinations.  He had episodes of deficiencies of judgment, thinking, and mood.  Dr. O.V. said that the Veteran was diagnosed with schizophrenia soon after he retired from service and treated from that moment on.  She said he did not have any psychiatric problem prior to service and such problems became manifest soon after his deployment.  This physician noted that the Veteran's medical records mention a diagnosis of schizophrenia and he presented "positive and negative" symtoms.  The psychiatric disorder involved chronic recurrent psychosis.  Dr. O.V. opined that it was "more probable than not that his nervous problem is" related to active service "due to war situation".

In May 2012, the Chief of the Department of Psychiatry at a VA medical center (VAMC) in California provided a lengthy and detailed written response to the Board's April 2012 request for a VHA opinion.

As to the question of whether the Veteran had a psychiatric disability that had its clinical onset in service or is otherwise related to service, the VA psychiatrist said that "the Veteran suffered from chronic schizophrenia for several decades, and...it is more likely than not (greater than 50% probability) that the earliest symtoms of this psychotic process had their onset during the Veteran's active duty service."  

In reviewing the medical evidence between 1970 (when the first psychiatric examination report appeared in the Veteran's claims file) and December 2011, the VHA medical specialist noted that the diagnosis of latent (incipient) schizophrenia made in September 1970 seemed accurate.  This psychiatrist said that, between January 1972 and April 1995, approximately ten different psychiatrists diagnosed the Veteran with schizophrenia.  Although, in 2002, a treating psychiatrist said the Veteran's psychosis abated and he manifested PTSD, another treating psychiatrist reaffirmed the diagnosis of schizophrenic disorder.  The June 2008 VA examiner also diagnosed chronic schizophrenia, although the November 2011 VA examiner reported only increased symtoms of cognitive impairment not apparent in the December 2011 evaluation performed by Dr. N.A.O.V.  The VHA psychiatrist said that these reports provided "strong medical evidence that the Veteran was suffering from clinically evident schizophrenia, initially latent or incipient, then predominantly paranoid, and lastly residual type with cognitive difficulties, at least between 1970 and 2002, a period of 32 years".  

As to the findings prior to 1970, the VHA psychiatrist said that the Veteran had considerable difficulty adjusting to military life, as indicated by his communications to family members and his behavior, and by his service comrade, V.A.  The VHA physician said that the statements from the Veteran's family members appeared "consistent".  He explained that the Veteran's symtoms waxed and waned, and he was able to complete military service and receive an honorable discharge.  While, the Veteran served in the Police of Puerto Rico after service, the VHA examiner said it appeared his service was inconsistent and terminated before the end of his 1966-1967 probationary period.  

Further, the VHA medical expert noted that the June 2008 VA examination report indicates that the Veteran was dismissed from the Police because he was "physically aggressive with a citizen".  The VHA examiner explained that it was difficult to infer an anxiety disorder as an underlying cause of this behavior, because physical aggression towards others was not a usual manifestation of an anxiety disorder.  Rather, when coupled with the Veteran's family's comments on his post service behavior (notably his father's comment that after service the Veteran spoke of threats to himself and wanted the house locked against outside danger)`, the statement about the Veteran's aggression while in the police force pointed more toward an incipient psychotic disorder.

According to the VHA psychiatrist, while based on incomplete evidence, "the most parsimonious explanation for the early chronology of the Veteran's mental health problems is his having developed prodromal symtoms of schizophrenia during active duty service, based on his having been away from his family, especially while in Germany, and his apparent inability to speak English very well, such symtoms persisting after discharge and leading to difficulties as a member of the Police of Puerto Rico, as well as in jobs he held after discharge and was unable to sustain, later becoming manifest clinically as incipient schizophrenia and then full-blown schizophrenia with predominantly paranoid features. 

Thus, it is the Board's conclusion that there is competent medical evidence to support the Veteran's claim that a psychiatric disorder, diagnosed as chronic schizophrenia, was incurred during service.  While chronic psychiatric pathology was not exhibited in service, or for many years after service, the evidence regarding whether chronic psychiatric pathology had its onset in service is at least in equipoise.  Resolving all doubt in the Veteran's favor, chronic schizophrenia was incurred during active service. 


ORDER

Service connection for chronic schizophrenia is granted.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


